Case 1:17-cv-01080-PLM-RSK ECF No. 25, PageID.4911 Filed 12/16/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARSHA A. SPRINGER,                     )
           Petitioner,                  )
                                        )     No. 1:17-cv-1080
-V-                                     )
                                        )     HONORABLE PAUL L. MALONEY
SHAWN BREWER,                           )
          Respondent.                   )
                                        )
                                    JUDGMENT

      In accordance with the opinion entered today (ECF No. 24), and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: December 16, 2020                              /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
